Citation Nr: 0214700	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-08 602	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals entered 
on March 5, 1984, denying entitlement to a total disability 
rating for compensation, based on individual unemployability, 
should be revised or reversed on the grounds of clear and 
unmistakable error?



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


FINDINGS OF FACT

1.  The moving party served on active duty from March 1944 to 
December 1945.

2.  By his motion of August 2001, the moving party sought a 
review of a decision of the Board of Veterans' Appeals 
(Board) of March 5, 1984, denying entitlement to a total 
disability rating for compensation, based on individual 
unemployability (TDIU), on the basis of clear and 
unmistakable error (CUE), with such motion leading to entry 
of a Board decision, dated July 19, 2001, in which the claim 
for CUE in the Board's decision of March 1984 was denied.

3.  Received by the Board in August 2002 was the moving 
party's motion in which he sought review by the Board of its 
decision of March 5, 1984, denying entitlement to a TDIU, on 
the basis of CUE.  

4.  By a memorandum, dated October 1, 2002, and submitted to 
the Board, the representative of the moving party attempted 
to withdraw the CUE motion of August 2002 relating to the 
Board's decision of March 1984.  


CONCLUSION OF LAW

The Board's decision of July 19, 2001, denying the moving 
party's motion for revision or reversal of the Board's 
decision of March 5, 1984, as to the issue of the moving 
party's entitlement to a TDIU, is final; the Board's decision 
of March 5, 1984, is no longer subject to revision or 
reversal on the grounds of CUE; and the moving party's motion 
of August 2002, alleging CUE in the Board's decision of March 
1984, shall be dismissed with prejudice.  38 C.F.R. § 20.1409 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1409 at 38 C.F.R. 
§ 20.1409(c) provides that, once there is a final decision on 
a motion under this subpart relating to a prior Board 
decision on an issue, that prior Board decision on that issue 
is no longer subject to revision on the grounds of CUE.  
Subsequent motions relating to that prior Board decision on 
that issue shall be dismissed with prejudice.  Id.  

In this instance, finality attached to the decision, dated 
July 19, 2001, in which the Board denied the moving party's 
motion alleging CUE in a decision entered by the Board in 
March 1984, denying entitlement of the moving party to a 
TDIU.  See 38 C.F.R. § 20.1409(a).  As such, the Board's 
decision of March 1984, denying entitlement to a TDIU, is no 
longer subject to any further allegation of CUE and any 
motion advancing such an allegation must be dismissed with 
prejudice.  While it is apparent that the representative's 
intent in withdrawing the CUE motion of August 2002 was to 
avoid a dismissal with prejudice, refiling of any CUE motion 
relating to the March 1984 decision is prohibited, as a 
matter of law, and as a result, a dismissal without prejudice 
for refiling, based on the attempted withdrawal, is not 
possible in this instance.


ORDER

The August 2002 motion, alleging CUE in the Board's decision 
of March 1984, is dismissed with prejudice.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



